Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art discloses several claimed limitations, none of the references disclose:
a processor configured to detect, when a camera that captures the target object and generates an image representing the target object and the target object do not satisfy a predetermined positional relationship, a position of the target object on the image by inputting the image to a classifier being previously trained in such a way as to detect the target object from the image; and detect, when the camera and the target object satisfy the predetermined positional relationship, a position of the target object on the image by comparing the image with the template (claims 1);  
 a processor configured to generates an image representing the target object and the target object do not satisfy a predetermined positional relationship, detect a position of the target object on the image by inputting the image to a classifier being previously 
detecting, when a camera that captures a target object and generates an image representing the target object and the target object do not satisfy a predetermined positional relationship, a position of the target object on the image by inputting the image to a classifier being previously learned in such a way as to detect the target object from the image; and detecting, when the camera and the target object satisfy the predetermined positional relationship, a position of the target object on the image by 
Claims 1-9 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664